CLOPTON, J.
— The action was commenced by summons and complaint by appellants against appellees, May 17, 1889. The plaintiffs sued out a writ of garnishment against R. S. Terry, on the same da}r, in aid of the pending suit. It being admitted that the garnishee was one of the plaintiffs, the court, on motion of defendants, quashed the garnishment, May 3, 1890. The suit is still pending. The appeal is taken from the judgment quashing the garnishment. There is no statute authorizing an-appeal from such interlocutory order, and no final judgment having been rendered, the appeal must be dismissed.
Appeal dismissed.